Citation Nr: 1000226	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-25 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than July 9, 
2004, for the assignment of a 100 percent evaluation for 
Graves' Disease, status post ablation, with residual 
hypothyroidism.

2.  Whether there is CUE in an April 1, 2004 rating decision 
assigning an initial 10 percent evaluation for Graves' 
Disease, status post ablation, with residual hypothyroidism, 
effective May 11, 1998.

3.  Whether there is clear and unmistakable error (CUE) in a 
May 2, 2005, rating decision assigning a July 9, 2004 
effective date for the grant of a 100 percent evaluation for 
Graves' Disease, status post ablation, with residual 
hypothyroidism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to an earlier effective date for assignment of a 
total disability evaluation for Graves' Disease, and included 
a finding that a proper CUE claim had not been alleged.  In 
subsequent correspondence, the Veteran clarified his CUE 
claim; an August 2008 statement of the case included a full 
discussion of the merits of the claim and his argument.  All 
aspects of the Veteran's claim, to include the CUE claims, 
were perfected with the filing of an August 2008 substantive 
appeal.

The issues have been recharacterized to reflect the Veteran's 
contentions and the RO's adjudication.

The Veteran testified at a November 2009 personal hearing, 
held before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is associated with the claims file.



FINDINGS OF FACT

1.  In an April 2004 rating decision., the RO granted service 
connection for Graves' Disease, effective May 11, 1998, and 
assigned a 10 percent evaluation.  The Veteran initiated an 
appeal of the assigned evaluation, but did not perfect that 
appeal; the April 2004 decision is now final.

2.  In a May 2005 rating decision, the RO assigned a 100 
percent disability evaluation for Graves' Disease, effective 
from July 9, 2004.  The Veteran was informed of the decision 
and his appellate rights, but he stated in August 2004 
correspondence that he was fully satisfied and did not wish 
to pursue an appeal.  The May 2005 decision is now final

2.  In August 2007, the Veteran raised a claim of entitlement 
to an earlier effective date  for the grant of a 100 percent 
disability evaluation for Graves' Disease.

3.  The April 1, 2004, rating decision, which granted service 
connection for Graves' Disease and assigned an initial 10 
percent evaluation, was adequately supported by the evidence 
then of record, and was not undebatably erroneous; the record 
does not demonstrate that the correct facts, as they were 
known in April 2004, were not before the RO, or that the RO 
incorrectly applied statutory or regulatory provisions extant 
at that time, such that the outcome of the claim would have 
been manifestly different but for the error.

4.  The May 2, 2005, rating decision, which assigned an 
increased 100 percent evaluation for Graves' Disease 
effective from July 9, 2004, was adequately supported by the 
evidence then of record, and was not undebatably erroneous; 
the record does not demonstrate that the correct facts, as 
they were known in May 2005, were not before the RO, or that 
the RO incorrectly applied statutory or regulatory provisions 
extant at that time, such that the outcome of the claim would 
have been manifestly different but for the error.



CONCLUSIONS OF LAW

1.  The Veteran's August 2007 claim of entitlement to an 
earlier effective date was not timely filed and must be 
dismissed.  38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 20.302(a) (2009); Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).

2.  The April 2004 rating decision granting service 
connection for Graves' Disease and assigning an initial 10 
percent evaluation was not clearly and unmistakably 
erroneous. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 
(2009).

3.  The May 2005 rating decision granting an increased 100 
percent evaluation for Graves' Disease effective July 9, 
2004, was not clearly and unmistakably erroneous. 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  However, these duties are not applicable 
where the law, and not the underlying facts or development of 
the facts, is dispositive of the matter.  Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001).  One aspect of the appeal 
is being dismissed as a matter of law because the Veteran did 
not raise the earlier effective date issue in a timely 
fashion.  

On an appeal involving review of a prior final regional 
office decision on the basis of clear and unmistakable error 
(CUE), VA's has no obligations with respect to notification 
and assistance.  See Parker v. Principi, 15 Vet. App. 407 
(2002).  The remaining issues on appeal include consideration 
of CUE in prior decisions.  

Accordingly, no further discussion of VA's duties is 
required.

II. Earlier Effective Date for the Grant of a Total 
Disability Evaluation

The Veteran alleges that the current total disability 
evaluation should be effective from May 11, 1998, the date of 
receipt of the original claim of service connection for 
Graves' Disease.

The 100 percent disability evaluation was granted in a May 2, 
2005 decision by a Decision Review Officer (DRO) at the RO.  
The award was effective July 9, 2004, the earliest date on 
which the DRO could determine a definite worsening of the 
service connected disability had occurred.  The Veteran did 
not appeal this decision, and in fact expressed his 
satisfaction with the award.  The decision assigning the 
total disability became final one year after issuance, in May 
2006.  38 C.F.R. §§ 20.302, 20.1103.

In August 2007, more than a year after the May 2005 decision 
became final, the Veteran filed a claim for an earlier 
effective date for the total disability evaluation.  Where a 
rating decision that established an effective date becomes 
final, an earlier effective date can only be established by a 
request for a revision of that decision based on CUE.  There 
is no "freestanding" earlier effective date claim that 
could be raised at any time.  See Rudd v. Nicholson, 20 Vet. 
App. 296 at 299 (2006).

The Veteran's disagreement with the effective date was filed 
well beyond the filing deadline for the May 2005 rating 
decision which assigned the effective date.  The Court made 
it clear in Rudd that under these circumstances dismissal is 
required due to the lack of a proper claim.  See Rudd, 20 
Vet. App. at 300.  

Accordingly, assignment of an earlier effective date is not 
warranted.

III.  CUE in April 1, 2004 and May 2, 2005 Rating Decisions

As the analysis of the Veteran's CUE allegations with respect 
to both the April 1, 2004 and May 2, 2005 RO decisions is 
substantially the same, they are discussed together.

The Veteran alleges that the RO committed CUE in assigning no 
greater than a 10 percent evaluation for Graves' Disease in 
an April 2004 decision, and in assigning an effective date of 
July 9, 2004, for a total disability evaluation in a May 2005 
decision.  In both instances, the crux of the Veteran's 
argument is that the RO erred in evaluating the evidence of 
record.

He states that the evidence of record has, since the filing 
of his claim for service connected compensation benefits in 
May 1998, supported assignment of a total disability 
evaluation.  Specifically, he argues that the RO failed to 
consider all the evidence of record with regard to his 
psychiatric manifestations of disability in assigning the 
disability evaluation.  He argues that, had this been done, a 
higher evaluation would have been assigned in the April 2004 
decision granting service connection, or an earlier effective 
date would have been selected in the May 2005 decision 
granting an increased evaluation.  

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, CUE 
exists when either the correct facts, as they were known at 
the time, were not before the decision makers, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2009); 
Sorakubo v. Principi, 16 Vet. App. 120 (2002).  A simple 
disagreement with how the RO evaluated the facts is not 
sufficient to raise a valid claim of CUE.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).  

An explicit claim of service connection for a psychiatric 
disorder was denied in a September 2000 rating decision.  The 
denial was based on a finding that the Veteran's psychiatric 
complaints were related to his (at the time) nonservice 
connected Graves' Disease, and was not secondary to his 
service connected left middle finger amputation.

In the April 2004 and May 2005 rating decisions, the 
discussion of the medical and lay evidence of record includes 
descriptions of the Veteran's historical and current 
psychiatric symptoms, including "anxiety and depression" 
and "periods of insomnia when depression escalates...with a 
[Global Assessment of Functioning] score of 50 which shows 
serious symptoms and major impairment in social and 
occupational functioning."  The May 2005 decision in 
particular stressed the impact of the psychiatric impairment 
on the assignment of a disability evaluation.  Clearly, the 
RO did consider all the evidence of record, including that 
related to the Veteran's mental health.

The RO then determined, after a weighing of the evidence and 
application of the rating criteria, that no greater than a 10 
percent evaluation was warranted between May 1998 and July 
2004.  The RO properly applied the criteria under Diagnostic 
Code 7903, to reflect the residual thyroid dysfunction caused 
by Graves' Disease.  38 C.F.R. § 4.119, Code 7903.  In both 
the April 2004 and May 2005 decisions, the RO recognized that 
the described symptomatology did not perfectly reflect a 
single level of disability under the Rating Schedule, and 
even stated that at certain times the Veteran's disability 
was definitely worse than reflected by a 10 percent 
evaluation.  The RO found, however, that the overall 
disability picture presented most closely approximated the 
criteria for a 10 percent evaluation during the period in 
question, in full compliance with the directives of 38 C.F.R. 
Part 4. 

The Veteran has failed to establish a valid CUE in either the 
April 2004 or May 2005 rating decisions.  He objects to how 
the evidence of record was weighed; his allegations that 
certain evidence was ignored or not considered are unfounded.  
The RO considered, as evidenced by the discussion in the 
questioned decisions, all evidence of record fully and 
fairly.  38 C.F.R. § 4.6.  All relevant facts were before the 
RO, and the RO properly applied the governing laws and 
regulations regarding evaluation of disabilities in 
determining that the disability picture presented more 
closely approximated the criteria for a 10 percent 
evaluation.  38 C.F.R. § 4.7.

The evidence is against the claim; there is no reasonable 
doubt to be resolved; and a finding of CUE in either the 
April 1, 2004, or May 2, 2005, rating decisions is not 
warranted.


ORDER

The claim for entitlement to an effective date earlier than 
July 9, 2004, for the assignment of a 100 percent evaluation 
for Graves' Disease, status post ablation, with residual 
hypothyroidism, is dismissed.

The claim of CUE in an April 1, 2004 rating decision 
assigning an initial 10 percent evaluation for Graves' 
Disease, status post ablation, with residual hypothyroidism, 
effective May 11, 1998 is denied.

The claim of CUE in a May 2, 2005, rating decision assigning 
a July 9, 2004 effective date for the grant of a 100 percent 
evaluation for Graves' Disease, status post ablation, with 
residual hypothyroidism is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


